Swing, J.
The action in the court of common pleas was to enforce an illegal contract. It was an action on the contract itself, and not an action for an accounting in equity, as was Brooks v. Martin, 2 Wall, 79, cited by plaintiff in error; nor does the case come under the principle decided in Horton v. Blinn, 39 O. S., 145, which was to recover money belonging to one in the hands of another. What right in an action on a quantum meruit Moore might have had it is not necessary for us to intimate. It is sufficient to say here that this action is to enforce the contract, which is admitted to be an illegal one, being against public policy.
The judgment below is affirmed.